Citation Nr: 0804987	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  06-03 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Henning, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to August 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The case is currently under the 
jurisdiction of the RO in Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

After a thorough review of the veteran's claims file, the 
Board has determined that additional development is required 
prior to the adjudication of the veteran's claim.

Evidence in the veteran's claims file shows that he received 
an expeditious discharge from the Army after less than six 
and one-half months of active military service.  A copy of a 
memo concerning the expeditious discharge, signed by a 
commanding officer, states that the veteran was unwilling or 
unable to respond to counseling, he required constant 
supervision, he refused to accept responsibility for his 
actions, and he was very immature.

The veteran asserts that he was a victim of three instances 
of sexual assault by his drill instructor during basic 
training.  On his December 2004 claim for service connection 
for PTSD, the veteran stated that he did not seek help for so 
long regarding the alleged assaults because he was humiliated 
and did not want anyone to know about the assaults.  The 
veteran's responses on a form concerning PTSD secondary to 
personal assault indicate that he has experienced episodes of 
depression, panic attacks or anxiety; increased or decreased 
use of prescription medications; increased use of over-the-
counter medication; and alcohol or substance abuse.  In a 
statement filed with the form responses, the veteran 
described the assaults and said he had kept them a secret all 
his life while staying drunk or high.

The VA medical records in the veteran's claims file include 
the notes of a VA psychiatrist who had several meetings with 
the veteran from April 2004 to January 2006.  In April 2004, 
the psychiatrist included a diagnosis of subthreshold PTSD 
secondary to rape in the Army.  In January 2006, the 
psychiatrist included an assessment of PTSD with great anger 
secondary to rape in the Army at 17 years old, with rages and 
preoccupations ever since.

The Board finds that a reasonable possibility exists that 
VA's additional assistance would aid in substantiating his 
claim for service connection.  See 38 U.S.C.A. § 5103A.  
Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the veteran's mental 
health treatment records covering the 
period from August 2007 to the present.

2.  Schedule a VA PTSD examination for the 
veteran to determine the presence of PTSD 
and, if present, the probability that the 
veteran has PTSD due to inservice sexual 
assault.  The veteran's claims folder is 
to be made available to the examiner for 
review of pertinent documents therein.  
The examination report should note that 
the claims file was reviewed.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50 
percent), "at least as likely as not 
likely" (meaning likelihood of at least 50 
percent), or "less likely than likely" or 
"unlikely" (meaning that there is a less 
than 50 percent likelihood).

The term "at least as likely as not 
likely" does not mean "within the realm 
of medical possibility."  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that conclusion 
as it is to find against it.  The examiner 
should provide a complete rationale for 
any opinion provided and reconcile 
conflicting opinions in the record, to the 
extent possible.

3.  Review the veteran's claims file to 
ensure that the foregoing requested 
development has been completed to the 
extent required.  If a VA examination is 
conducted, review the examination report 
to ensure that it is responsive to and in 
complete compliance with the directives of 
this remand.  If it is not, implement 
corrective procedures.  Any compliance 
failure could result in a further remand.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (The Board errs as a matter of law 
when it fails to ensure compliance with 
remand orders.)

4.  After undertaking any development 
deemed essential in addition to that 
specified above, readjudicate the matter of 
service connection for PTSD.  If a full 
grant of available benefits for the claim 
is not awarded, provide an appropriate 
supplemental statement of the case to the 
veteran and his representative and allow 
them an opportunity to respond.  When the 
response time has expired and no further 
evidence requires initial RO consideration, 
return the case to the Board for appellate 
review.

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that making the efforts directed in this remand, as 
well as any other development deemed necessary, is required 
for a comprehensive and correct adjudication of his claim.  
His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2007).

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

